DETAILED ACTION
Response to Amendment
Claims 2-3, 5, 7, 9, 11, and 13 are cancelled. 
Claims 1, 4, 8, and 14 are amended.
Claims 1, 4, 6, 8, 10, 12 and 14 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (IEEE Journal of Oceanic Engineering, Vol. 36, No. 1, January 2011) in view of Atwater (US 2019/0340440 A1).
Regarding claim 1, Roberts teaches A fish species estimating system [abstract; Introduction], comprising:
processing circuitry[Section III has Extracting features from acoustic data and Section IV has machine learning] configured to:

estimate a fish species of a fish image included in the echo data of the data set by using a first learned model created by machine learning where the data set is used as first input data and the fish species is used as first teacher data [Fig 1-4 has algorithm and Section IV-Machine learning for classification]…
Roberts implies ….. distinguish the fish species of the fish image included in image data generated by a camera configured to image fish caught, by using a second learned model created by machine learning where the image data is used as second input data and the fish species is used as second teacher data[Fig 5 & 6 has images as part of the training data so use of image data in training would be obvious; Fig 1 has image data and Fig 4 has fusion algorithm and multiple agents]; 
and create the first learned model by using the fish species distinguished by the second learned model as the first teacher data.[Fig 1-4 has algorithm and Section IV-Machine learning for classification as machine learning implies models that update based on date being given]
Atwater[Abstract;Figs 1-8] teaches….. distinguish the fish species of the fish image included in image data generated by a camera configured to image fish caught, by using a second learned model created by machine learning where the image data is used as second input data and the fish species is used as second teacher data;[Table 1; Abstract; Figs 5-7; 0072-0079 has camera imaging for fish identification and machine learning] 

It would have been obvious to one of ordinary skill to have modified the machine learning in Roberts to use the image data and neural networks of Atwater in order to have more sources of data to identify fish and to train the Machine. Additionally the concept of having multiple inputs to train and update the machine learning is well known in the art.
Regarding claim 14, Roberts teaches A method of estimating fish species [abstract; Introduction], comprising:
acquiring a data set at least including echo data generated from a reflected wave of an ultrasonic wave emitted underwater [Abstract, Section I-introduction, Fig 1 and Section III has extracting features from acoustic data]
estimating a fish species of a fish image included in the echo data of the data set, by using a first learned model created by machine learning where the data set is used as first input data and the fish species is used as first teacher data [Fig 1-4 has algorithm and Section IV-Machine learning for classification]…
Roberts implies ….. distinguishing the fish species of the fish image included in image data generated by a camera configured to image fish caught, by using a second learned model created by machine learning where the image data is used as second input data and the fish species is used as second teacher data[Fig 5 & 6 has images as part of the training data so use of image data in training would be obvious; Fig 1 has image data and Fig 4 has fusion algorithm and multiple agents]; 

Atwater[Abstract;Figs 1-8] teaches….. distinguishing the fish species of the fish image included in image data generated by a camera configured to image fish caught, by using a second learned model created by machine learning where the image data is used as second input data and the fish species is used as second teacher data;[Table 1; Abstract; Figs 5-7; 0072-0079 has camera imaging for fish identification and machine learning] 
and creating the first learned model by using the fish species distinguished by the second learned model as the first teacher data.[0085; 0104 has machine learning and neural networks and dynamically adjusting and modifying monitoring modes based on learning]
It would have been obvious to one of ordinary skill to have modified the machine learning in Roberts to use the image data and neural networks of Atwater in order to have more sources of data to identify fish and to train the Machine. Additionally the concept of having multiple inputs to train and update the machine learning is well known in the art.
Regarding claim 4, Roberts, as modified, teaches wherein the processing circuitry associates the image data with the data set, when a distance between a position when signs of fish are detected based on the echo data and a position where the image data is generated is below a threshold[Figs 5 & 6 have echo data and image data and Section V teaches the position and distance of the fish when the echo and image data was generated]
Regarding claim 6, Roberts, teaches wherein the data set further includes one or more data selected from position data, water temperature data, and water depth data.[Fig 5; Section V has position data of the fish in the tank] 

Moreover it would have been obvious to one of ordinary skill in the art to use data for position, temperature and depth to train a fish identification system as such data is useful to use to train a machine learning system.
Regarding claim 8, Roberts teaches the first learned model is created using the fish species and a fish quantity as the first teacher data, and wherein the processing circuitry estimates the fish species and the fish quantity of the fish image included in the echo data[Abstract; Fig 7; Section V Comparative analysis] 
Regarding claim 10, Roberts teaches the processing circuitry is further configured to: display an echo image based on the echo data, and add a mark indicative of the estimated fish species to the echo image, so as to be associated with the fish image included in the echo image.[Fig 6, Section V – A Para 3 has each species identified with a fish shaped icon and name]
Regarding claim 12, Roberts teaches wherein the processing circuitry is further configured to, when the estimated fish species matches with a prespecified fish species, notify a user about the fish species.[Fig 6].

Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are moot because the arguments do not apply to the specific combination of the references being used in the current rejection.
Other Pertinent References
US-20200337274-A1 shows a fish monitoring system that uses machine learning to identify species in a marine environment. 
US-20150302241-A1 shows a monitoring system for animals that uses a learning algorithm to identify subjects and uses ultrasonic sensors. 
US- 20060018197-A1 shows an acoustic biomass detector to estimate fish in an area while accounting for different species with an algorithm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKAS NMN ATMAKURI whose telephone number is (571)272-5080. The examiner can normally be reached Monday-Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKAS ATMAKURI/Examiner, Art Unit 3645                                                                                                                                                                                                        
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645